DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.

Status of Claims
Claims 71-73, 80, 82, 83, 86-89, 93, 95, 96, 99, 101-103, 107, 109, 110, 113-116 have been amended.  Claims 120-126 are newly added.  Claims 71-99, 101-116 and 120-126 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments and the Declaration of Inventor Ferrer have been fully considered.  The rejections directed to the Ishihara reference (US 2010/0049058) have been modified in view of the discussion in the Declaration that one of skill in the art 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 71, 72, 75-79, 86-88, 91-93, 99-102, 105-107, 113-116 and 120-126 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishihara et al. (US 2010/0049058) in view of Grayscale, https://en.wikipedia.org/wiki/Grayscale, 17 December 2008).

Ishihara discloses a fluorescence endoscope and a fluorometry method capable of acquiring images of normal and affected areas with a reduced effect of the distance from a subject, in a simple configuration, using fluorescence in a single wavelength band.  A first aspect of the invention provides a fluorescence endoscope including a light source that emits light for irradiation of a subject, fluorescence image-acquiring section for acquiring an image of fluorescence contained in return light originating from the subject, fluorescence-image generating section for generating fluorescence image data based on fluorescence-related data acquired by the fluorescence image-acquiring section, region-of-concern defining section for defining a region of concern with a higher fluorescence intensity than a surrounding region based on the fluorescence image data, neighboring-region defining section for defining a neighboring region near the region of concern, and image-operation section for generating corrected image data based on the ratio of a grayscale level related to 
The region-of-concern defining section defines the region of concern, the neighboring-region defining section defines the vicinity of the region of concern as the neighboring region, and the image-operation section generates the corrected image data based on the ratio of the grayscale levels related to fluorescence intensity in the region of concern and the neighboring region.  As a result, the fluorescence endoscope of the present invention can acquire an image of normal and affected areas with a reduced effect of the distance from the subject with a simple configuration using fluorescence in a single wavelength band (paragraph 0017).
The region-of-concern defining section can define a region whose grayscale level related to fluorescence intensity in the fluorescence image data is higher than the predetermined grayscale-related threshold as the region of concern, which is possibly an affected area (paragraph 0024).
The affected area can be identified in the identification step based on corrected image data, generated by the operation step, with a reduced effect of the distance from the subject, an affected area can be distinguished from a normal area while reducing the effect of the distance from the subject. In the identification step, for example, the region of concern can be identified as an affected area if the value of the ratio of the grayscale level related to the region of concern to the grayscale level related to the neighboring region exceeds the predetermined threshold.
The image-identifying section identifies the affected area based on a comparison between the ratio of the representative grayscale level of the region of concern to the representative grayscale level of the neighboring region and a predetermined threshold (paragraph 0042).
Described herein is a method for examining a subject having normal tissue N and a benign tumor BT, which are normal areas, and a cancer MT, which is an affected area, with the fluorescence endoscope, as shown in FIG. 2, to distinguish between the normal tissue N, the benign tumor BT, and the cancer MT. The insertion portion examines the subject from above and at an inclination relative to the subject. Specifically, with the distance from the distal end surface of the subject to the benign tumor BT serving as a reference (=1), the insertion portion and the subject are located so that the distance from the distal end surface to the cancer MT is twice as large (=2). The luminances of fluorescence emitted from the normal tissue N, benign tumor BT, and cancer MT of the subject 3 are 20, 200, and 500, respectively. These values are those in the case where the conditions of excitation light for irradiation of the normal tissue N, benign tumor BT, and cancer MT of the subject and so on are identical (paragraph 0151).
First, a fluorescent dye (chemical agent) that emits fluorescence upon irradiation with excitation light is administered to the subject. This fluorescent dye has a property to accumulate in an affected area, such as the cancer MT, in the subject. Examination with the fluorescence endoscope is carried out after the fluorescent dye is administered to the subject and a period of time required for the chemical agent to spread sufficiently throughout the subject has passed (paragraph 0153).  
light source unit first emits excitation light and illumination light.  The excitation light and the illumination light emitted from the light source unit irradiate the subject (paragraph 0156).
Images of return light from the subject irradiated with the excitation light and the illumination light are acquired by the fluorescence image-acquiring section and the reflected-light image-acquiring section (paragraph 0158).  
The fluorescence-related data is a set of data output from the individual image-acquisition devices in the fluorescence image-acquiring section depending on the intensity of the fluorescence received. The reflected-light-related data is a set of data output from the individual image-acquisition devices in the reflected-light image-acquiring section depending on the intensity of the reflected light received (paragraph 0161).  
Fluorescence-related data is input to the fluorescence-image generating section of the image-generating unit. Based on the fluorescence-related data, the fluorescence-image generating section generates fluorescence image data related to a fluorescence image as shown in FIG. 3. Fluorescence image data herein refers to a set of data related to a plurality of pixels, constituting a fluorescence image, that correspond to the individual image-acquisition devices of the fluorescence image-acquiring section. The data on the individual pixels in the fluorescence image data can be exemplified by data on the positions thereof in the fluorescence image and data on the grayscale levels thereof depending on the fluorescence intensity of fluorescence (paragraph 0164).  See e.g. Figure 8 showing the grayscale level above and below a predetermined threshold.

    PNG
    media_image1.png
    282
    473
    media_image1.png
    Greyscale

By comparing the ranges of grayscale levels related to the normal tissue N and the benign tumor BT, the maximum value of the grayscale levels related to the normal tissue N is 20, and the minimum value of the grayscale levels related to the benign tumor BT is 50. That is, setting a region-of-concern threshold T between grayscale levels of 20 and 50 allows distinguishing between the region of the normal tissue N and the regions including the benign tumor BT and the cancer MT, which is an affected area, even if the distance between the subject 3 and the distal end surface 27 varies between 1 mm and 2 mm. As a result, the region-of-concern defining section 39 can reliably define a region that is possibly an affected area as a region of concern within the set examination distance (paragraph 0176).  
The image-identifying section 45 determines that the regions of concern CR1 and CR2 are the cancer MT if the grayscale values thereof are higher than a distinguishing threshold (identification step) and determines that the regions of concern CR1 and CR2 are the benign tumor BT if the grayscale values thereof are lower than the distinguishing threshold. In this embodiment, the distinguishing threshold is 15; because the grayscale level of the region of concern CR1 is 25, the image-identifying section 45 determines that the region of concern CR1 is the cancer MT. On the other 
Based on the results of the above identification, the image-identifying section 45 determines whether the individual regions of concern CR1 and CR2 are the benign tumor BT or the cancer MT (paragraphs 0188-9).
With the upper limit set, the grayscale level of the benign tumor BT or the cancer MT does not overlap that of the normal tissue N, as shown in the table below. Accordingly, setting the region-of-concern threshold T between grayscale levels of 45 and 60 allows distinguishing between the region of the normal tissue N and the regions including the benign tumor BT and the cancer MT, which is an affected area, even if the distance between the subject and the distal end surface varies between 1 mm and 3 mm (paragraph 0289). 
It is interpreted that the recitation of setting the region of concern threshold… is consistent with the instantly claimed step of determine a threshold fluorescence intensity of the individual patient to discriminate between abnormal tissue of the individual patient and healthy tissue of the individual patient.
With regard to the limitation comprising comparing a healthy tissue fluorescence intensity of an individual patient and an abnormal tissue fluorescence intensity of the individual patient to determine a threshold fluorescence intensity, it is noted that Ishihara teaches comparing the ranges of grayscale levels related to the normal tissue N and the benign tumor BT and setting a region-of-concern threshold.  Regions of concern are the compared with the threshold to determine between benign 
Grayscale teaches that a grayscale or greyscale digital image is an image in which the value of each pixel is a single sample, that is, it carries only intensity information. 
It would have been obvious to one of ordinary skill in the art at the time of the invention that comparison of grayscale levels related to normal tissue and benign tumor would necessarily involve comparing a healthy tissue fluorescence intensity of an individual patient and an abnormal tissue fluorescence intensity of the individual patient to determine a threshold fluorescence intensity when the teaching of Ishihara is taken in view of Grayscale.  One would have had a reasonable expectation of success in doing so because Grayscale teaches that a grayscale image carries only intensity information.
With regard to newly added claims 120-126, Ishihara teaches individual pixels and endoscopy, as well as examination of the surface of the subject (paragraph 0132).

Response to arguments 
Applicant argues and the Declaration of Inventor Ferrer states that Ishihara fails to teach or suggest the concept of calibrating an imaging system by determining a threshold fluorescence intensity for an individual patient and using the threshold fluorescence intensity to identify one or more abnormal cells of the individual patient. For example, Ishihara continually refers to the use of a “predetermined threshold”, which is the threshold value that is compared to the ratio of adjacent grayscale values to 
Applicant’s arguments and the Declaration have been fully considered, but are not found to be persuasive.  It is respectfully submitted that comparing the ranges of grayscale levels related to the normal tissue N and the benign tumor BT and setting a region-of-concern threshold, as recited in Ishihara meets the instant limitations of comparing fluorescent meets the limitations of the instant claims and the reference is not limited to a predetermined threshold.  With regard to the argument that there is not disclosure that the threshold is set each time based on measured signals from an individual, it is noted that Ishihara recites aquiring endoscopy images of normal and affected areas from a subject (i.e. an individual).  The claims only require a single experiment and the reference only discloses a single experiment, no other subjects such as averaging of data from other subjects is discussed.  
Applicant further argues that there is no indication that this process is performed to calibrate the system for every subject before identifving abnormal tissue. Instead, the values associated with “the subject” appear to have simply been used for illustrative purposes.  Accordingly, the Applicant maintains that the “predetermined” thresholds of 
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the argument wherein the comparison is to calibrate the system for every subject before identifying abnormal tissue, it is respectfully submitted that the instant claims only require a single comparison step.  No additional subjects or standard threshold to be applied to multiple subjects is recited in Ishihara.
Applicant’s arguments and the Declaration further state that Ishihara first corrects the image prior to applying a ratio of a representative grayscale value to distinguish between “normal and affected areas” among regions of concern, see paragraph [0036] of Ishihara. Paragraph [0041] of Ishihara further states, “... the image-identifying section identifies the affected area based on a comparison between the ratio of the representative grayscale level of the region of concern to the representative grayscale level of the neighboring region and a predetermined threshold.” The system in Ishihara therefore functions by obtaining a ratio of a grayscale values of a region of concern and a neighboring region, and comparing that ratio to a predetermined threshold. A person of ordinary skill in the art would readily recognize that comparing a ratio of grayscale values to a threshold value, as taught by Ishihara, is not the same as comparing an intensity of the fluorescence signal of the surface of the individual patient to the threshold fluorescence intensity of the individual patient. Indeed, using a ratio of grayscale values of adjacent regions for a comparison (as taught by Ishihara) neither teaches nor suggests using an intensity of a fluorescence signal of the surface of an individual patient (as claimed). Applicant asserts that the threshold value actually used 
Applicant’s arguments and the Declaration have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the reference meets the limitation of comparing fluorescence intensity of abnormal tissue with a threshold fluorescence intensity.  For example, regions of concern CR1 and CR2 are the cancer MT (i.e. abnormal tissue) if the grayscale values thereof are higher than a distinguishing threshold (identification step) and determines that the regions of concern CR1 and CR2 are the benign tumor BT if the grayscale values thereof are lower than the distinguishing threshold (paragraph 0188); the threshold is set via the method above.  It is noted that Grayscale teaches that a grayscale image carries only intensity information.  
Applicant further argues that the region of concern threshold in Ishihara may be used to identify tissue with a grayscale value higher than the threshold, but less than the value designated for a benign tumor. See, for example, paragraph [0176] of Ishihara in confunction with FIG. 6, which states that the region of concern threshold is arbitrarily set at a value of 45 in the example, which is between the maximum grayscale level related to normal tissue fe.g., 20) and the minimum grayscale value related to benign tumor (e.g, 50). Paragraph [0176] of Ishihara further states that setting the region of concern at 45, between the maximum value of grayscale levels related to normal tissue and the minimum value of grayscale levels related to benign tumor permits for variations in distance. The disclosed algorithm in Ishihara goes on to detail how to correct the image, and if is only after correcting the image that Ishihara “distinguishes between normal and affected areas among the plurality of regions of concern.” Accordingly, 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that “abnormal” tissue as claimed is very broad and the area of concern in Ishihara is at least abnormal in that it has different fluorescence intensity than “normal” tissue.  
Applicant argues that the Muldoon and Knowmura references do not cure the deficiencies cited above.  The Muldoon and Knowmura references are included to address features of the independent claims.  The Examiner’s response with regard to Ishihara is applied as above.

Claims 71-80, 86-94, 99-107, 113-116 and 120-126 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishihara et al. (US 2010/0049058) in view Grayscale, https://en.wikipedia.org/wiki/Grayscale, 17 December 2008), in further view of Konomura (US 5,697,885).
Ishihara teaches use of fluorescence endoscopy to distinguish between a normal area and an affected area (tumor) by comparison with a threshold, which is set based upon grayscale levels determined from fluorescence intensity, as set forth above.

Konomura teaches an image recording apparatus for recording time-serial images and adapted to observe variations with the lapse of time of an object through these time-serial images and an endoscope observing apparatus adapted to observe variations with the lapse of time of the object (column 1).
In one embodiment, as the object image can be photographed and recorded with always the same framing, the variations with the lapse of time of the object image part can be precisely known. When such fluorescent substance having a strong affinity with tumors as a hematoporphyrin derivative (HPD) is administered to the patient and the tumor is observed with an endoscope, the variations with the lapse of time of the intensity of the fluorescence and the time at which the fluorescence begins to issue can be known.
The operation of the endoscope includes: The CCD 18 provided in the tip part 9 of the insertable part 6 inserted into a body cavity electrically converts an object image and output it as an image signal which is converted by the amplifier 21 to be of a voltage in a predetermined range, for example, of 0 to 1 volt in this embodiment. This image signal is input into the .gamma.-correcting circuit 22, is converted to an image signal having a predetermined .gamma. characteristic and is then digitalized by a quantumizing level (for example, 8 bits) in the A/D converter 13. Then, by a control signal from the control signal generating part 3 through the switching switch 24, the optical image entering the CCD 18 will be memorized in the R memory 26 in the case of 30 frames per second) with the lapse of time. The image recording part 49 is a large capacity recording medium such as, for example, a photodisc or magnetic disc. (column 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the identification of one or more abnormal cells and output to the display at least ten times per second when the teaching of Ishihara is taken in view of Konomura.  Both Ishihara and Konomura are concerned with performing endoscopy to image tumor.  While Ishihara is silent with regard to the frequency of output data, one of ordinary skill would have found motivation to provide at output to the display least 10 times per second with a reasonable expectation of success because Konomura teaches signal generation of at least 30 frames per second with regard to signal generation to .

Claims 71, 72, 75-88, 91-102, 105-116 and 120-126 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishihara et al. (US 2010/0049058) in view of  Grayscale, https://en.wikipedia.org/wiki/Grayscale, 17 December 2008), in further view of Muldoon et al. (Optics Express, 2007, 15(25), p. 16413-23).
Ishihara teaches use of fluorescence endoscopy to distinguish between a normal area and an affected area (tumor) by comparison with a threshold, which is set based upon grayscale levels determined from fluorescence intensity, as set forth above.
With regard to claims 82-85, Panjehpour does not specifically teach that a field of view of each pixel is less than or equal to a size of a cell of the plurality of cells.  
Muldoon teaches a high-resolution fiber-optic fluorescence imaging system for visualizing sub-cellular detail in living tissue. Based on wide-field imaging through a coherent fiber bundle, all scanning requirements are eliminated, and through the use of LED illumination and CCD imaging, we have developed an inexpensive system that is both simple to implement and robust in use. We demonstrate the capabilities of the system through a series of experimental studies in biological systems, leading to in vivo human imaging. First, we performed multiplexed imaging of a cell-culture model containing three cancer cell lines, discriminating between cell type based on the different fluorescent markers targeted to each. We then imaged a murine tumor model in vivo, allowing comparison with features evident in standard macroscopic imaging and histopathology sections. Next, a surgically-resected cancerous human 
The images shown in Fig. 4 were visually inspected, with nuclei outlined manually using image processing software. Pixels in each nuclear region were then assigned a value of 1, with the remainder of the image (corresponding to cytoplasmic area) assigned a value of zero, producing binary images for each sample.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform imaging having subcellular resolution in the methods of Ishihara when the teaching of Ishihara is taken in view of Muldoon. Each of Ishihara and Muldoon are directed to fluorescence imaging of tumor. Subcellular resolution would necessitate field of view of each pixel is less than or equal to a size of a cell of the plurality of cells, for example, see discussion of pixel count in nuclear/cytoplasmic resolution in Muldoon at page 16420. One would have been motivated to do so, with a reasonable expectation of success, because Muldoon teaches the benefit of quantification of cellular features, such as identification of the margin between diseased and healthy tissue.  With regard to claim 81, it is submitted 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618